Citation Nr: 1532502	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  14-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection for that disorder is warranted.

2.  Entitlement to service connection for residuals of arterial sclerotic disease, to include a partial brain aneurysm.

3.  Entitlement to service connection for a skin disorder of the bilateral feet and right arm.


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 through October 1969.  That period of active duty included service in Vietnam, where the Veteran engaged the enemy in combat and was decorated with the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran has perfected a timely appeal of that decision.

The Veteran testified during a September 2014 video conference hearing.  A transcript of those proceedings is associated with the claims file.

The issues of the Veteran's entitlement to service connection for PTSD and service connection for a skin disorder of the bilateral feet and right arm are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2006 rating decision denied the Veteran's original claim for service connection for PTSD; notice of that decision was mailed to the Veteran on December 28, 2006; and the Veteran did not subsequently seek an appeal of that decision.

2.  The Veteran's current request to reopen his claim for service connection for PTSD was received in October 2010.

3.  The evidence associated with the claims file since the RO's December 2006 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran has current PTSD and moreover raises a reasonable possibility of substantiating the Veteran's claim for service connection.


CONCLUSIONS OF LAW

The additional evidence associated with the claims file since the RO's final December 2006 decision is new and material, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Given the favorable action taken below with regard to the issue of whether new and material evidence has been received to reopen the Veteran's claim for service connection for PTSD, the Board finds that any deficiency in notice or assistance with regard to those issues is not prejudicial.

II.  Reopening Prior Claims

The Veteran's initial claim for service connection for PTSD was denied in a December 2006 rating decision on the basis that there was no medical evidence at that time of a PTSD diagnosis.  The Veteran did not appeal the RO's denial; hence, the December 2006 rating decision became final.  38 U.S.C.A. § 7105(c).

The pending request to reopen the Veteran's claim was received by VA in October 2010.  Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time that the final December 2006 decision was issued, the evidentiary record consisted only of the Veteran's claims submissions, service treatment records, and DD Form 214 reflecting the Veteran's combat service in Vietnam.  Since the December 2006 decision, additional evidence was associated with the claims file, including additional assertions raised in the Veteran's claims submissions, an April 2005 private treatment record from Jackson Hospital Clinic, VA treatment records dated from December 2010 through June 2015, an April 2011 VA examination, a September 2014 private treatment record from Mulberry Foot Care, a September 2014 lay statement from the Veteran's spouse, and a transcript of the Veteran's October 2014 Board hearing.

In his claims submissions and Board hearing testimony, the Veteran has provided new and more specific details concerning his combat experience in Vietnam and symptoms reportedly associated with his claimed PTSD.  Those assertions and testimony present evidence of symptoms that may potentially be part of a symptomatology that meets the criteria for a PTSD diagnosis under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  To that extent, the evidence associated with the claims file since the final December 2006 decision relates to the previously unestablished question of whether the Veteran has PTSD, and moreover, raises a reasonable possibility of substantiating the Veteran's claim.

As new and material evidence has been received, the Veteran's claim for service connection for PTSD must be reopened.  That claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence has been received, and the Veteran's claim for service connection for PTSD is reopened.


REMAND

Having reopened the Veteran's claim for service connection for PTSD, the Board finds that further development as to that issue is required at this time.  In that regard, the Veteran was previously afforded a VA examination of his claimed PTSD in April 2011.  During that examination, the examiner noted that the Veteran did have combat experiences during his active duty service that would meet the criteria for being traumatic stressors that could result in PTSD.  Still, based upon the Veteran's subjectively reported symptoms and history and the objective findings noted during the mental status examination, the examiner opined overall that the Veteran's symptomatology did not meet the criteria for a PTSD diagnosis under the DSM-IV.

In his Board hearing testimony, the Veteran reported symptoms that include sleep disturbances marked by nightmares and waking at night and nighttime horror.  His testimony is supported by a statement received from his spouse in September 2014, which attests that the Veteran had intermittent difficulty falling asleep, sweated in his sleep, tossed and turned at night, and talked in his sleep.  She expressed generally that she has observed general changes in the Veteran over the course of their marriage.

In view of the Veteran's reported symptoms, and as it has been more than four years since the most recent PTSD examination was conducted, the Board is of the opinion that a new VA examination should be afforded to assess whether current symptoms meet the criteria under either the DSM-IV or DSM-V for a PTSD diagnosis.  38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claim for service connection for claimed skin disorders of the feet and right arm, the Veteran testified during his hearing that his feet were exposed constantly to wet and damp conditions.  He testified further that he has experienced itching and intermittently occurring rashes on his feet and arms.  March 2014 treatment records from Mulberry Foot Clinic show that the Veteran has been treated for tinea pedis marked by itching, discoloration, blisters, and skin changes on the tops of his feet.  No opinion was given by the treating private physician as to the cause or origin of the diagnosed condition.  VA treatment records show that the Veteran was also treated in June 2014 for rashes on the Veteran's feet.  At that time, the Veteran reported that the rashes had been ongoing since 1969.  An examination of the feet revealed macular rashes on the bottoms of the Veteran's feet; however, no specific diagnosis was rendered and no opinion was given as to the cause or origin of the noted rashes.

Despite the foregoing evidence, the Veteran has yet to be afforded a VA examination to determine the nature and etiology of the rashes on the Veteran's feet and arms.  The Veteran should also be arranged to undergo such an examination at this time.  38 C.F.R. § 3.159(c)(4).

Concerning the Veteran's entitlement to service connection for residuals of arterial sclerotic disease, to include a partial brain aneurysm, April 2005 records from Jackson Hospital and Clinic reflect that the Veteran was admitted for in-patient observation and treatment for a left hemorrhagic stroke.  Still, those records consist only of the Veteran's discharge summary.  Also, the discharge summary notes that the Veteran was referred for neurologic follow-up and treatment with a "Dr. Epperson" and ongoing physical therapy at" Healthsouth Rehab."  Despite the same, no documented efforts have been made to obtain the Veteran's complete hospital records from Jackson Hospital and Clinic, or, the treatment records from Dr. Epperson or Healthsouth Rehab.  VA must undertake efforts to secure all necessary releases and obtain the complete hospital records from Jackson Hospital and Clinic.  Also, VA must contact the Veteran to ascertain the exact location for Dr. Epperson and Healthsouth Rehab.  If such information is obtained, VA should secure all necessary releases and obtain the records for the Veteran's treatment with Dr. Epperson and Healthsouth Rehab.  38 C.F.R. § 3.159(c)(1).

Also, prior to arranging the examination ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his PTSD, skin, and/or arteriosclerotic disease since June 2015.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for PTSD; residuals of arterial sclerotic disease, to include a partial brain aneurysm; and a skin disorder of the bilateral feet and right arm.

This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to obtain his treatment records from Jackson Hospital and Clinic, Healthsouth Rehab, and Dr. Epperson, and, to arrange new VA examinations of his PTSD and claimed skin disorders.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for Jackson Hospital and Clinic; Healthsouth Rehab; Dr. Epperson; and, any private and/or VA treatment providers who have provided treatment for his claimed conditions since June 2015.

2.  Make efforts to obtain the Veteran's treatment records from Jackson Hospital and Clinic, Healthsouth Rehab, Dr. Epperson, and, the records for any other treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of his claimed psychiatric disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of this examination, the examiner should note that the Veteran served in Vietnam from May 1968 through April 1969, where he did engage the enemy in combat.

A full examination, to include an interview of the Veteran and any tests and studies deemed necessary by the examiner, should be conducted.  The examiner should provide a based upon findings from the examination.  For each provided diagnosis, the examiner should specifically discuss how the Veteran has met the DSM-IV or DSM-V criteria for that disorder.  The examiner should also comment upon the multi-axial diagnoses provided in the previous April 2011 VA examination; and if appropriate, provide an explanation as to why he or she does or does not concur with the findings and diagnoses expressed in that report.

The examiner should also address the following specific questions:

(a) if the Veteran has PTSD under either the DSM-IV or DSM-V criteria, is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD was caused by or resulted from an in-service injury, illness, or event, to include his service in Vietnam?

(b) if the Veteran does not have PTSD, does he have any other acquired psychiatric disorder?

(c) if so, is it at least as likely as not (i.e, at least a 50 percent probability) that the acquired psychiatric disorder diagnosis was caused by an in-service injury, illness, or event, to include the Veteran's service in Vietnam?

(d) if you believe that the Veteran does not have a current psychiatric disorder, or, that a current psychiatric diagnosis cannot be given, why do you believe that the Veteran does not have a current disorder, or, that a specific diagnosis cannot be made?

In responding to this inquiry, the examiner is directed to consider: (i) secondary records, (ii) the Veteran's service treatment records and personnel records, and (iii) any lay statements submitted by the Veteran and the Veteran's Board hearing testimony.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion. The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  Also, the Veteran should be afforded a VA skin examination to determine the nature of any diagnosed skin conditions, and, whether any diagnosed conditions are related to the Veteran's active duty service.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of this examination, the examiner should note that the Veteran served in Vietnam from May 1968 through April 1969 and assume that his feet were exposed to constantly wet and damp conditions.

The examiner should conduct an interview of the Veteran and all indicated tests and studies. The examiner should provide a diagnosis with respect to the Veteran's claimed skin disorder.  For each diagnosed disorder, the examiner should also provide an opinion as to whether he or she believes that the diagnosed disorder was at least as likely as not (i.e., at least a 50 percent probability) sustained during service, or, sustained as a result of an injury, illness, or event that occurred during the Veteran's active duty service, to include his service in Vietnam and presumed exposure to herbicides.

Any and all opinions must be accompanied by a complete rationale which includes a full discussion of all applicable medical principles and pertinent evidence in the claims file, to include the Veteran's service treatment records, post-service treatment records, and the Veteran's lay assertions and hearing testimony.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion. The examiner's opinions and rationale should be expressed in a typewritten and legible report.

5.  Should the Veteran fail to report to any of the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  After completion of the above development, the issues of the Veteran's entitlement to service connection for PTSD; residuals of arterial sclerotic disease, to include a partial brain aneurysm; and a skin disorder of the bilateral feet and right arm should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


